 

Exhibit 10.1 

 

PRIVATE AND STRICTLY CONFIDENTIAL

 

 

 

ASSET PURCHASE AGREEMENT

 

between

 

Ideal Power Inc.
a Delaware corporation

 

and

 

CE+T Energy Solutions, Inc.
a Delaware corporation

 



 

 

Effective as of September 19, 2019

 



 

 

 

  





 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement is entered into as of September 19, 2019, by and
between Ideal Power Inc., a Delaware corporation, (the “Seller”) and CE+T Energy
Solutions, Inc., a Delaware corporation (the “Purchaser”). Certain capitalized
terms used in this Agreement are defined in Exhibit A.

 

Recitals

 

The Seller and the Purchaser wish to provide for the sale of the Transferred
Assets (as defined in Section 1.1) to the Purchaser on the terms set forth in
this Agreement.

 

Agreement

 

The parties to this Agreement, intending to be legally bound, agree as follows:

 

1.             Sale of Transferred Assets; Related Transactions.

 

1.1           Sale of Transferred Assets. Upon the terms and subject to the
conditions set forth in this Agreement, upon the Closing (as defined in Section
1.6), the Seller shall sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, good and valid
title to the Transferred Assets. For purposes of this Agreement, the term
“Transferred Assets” shall mean the properties, rights, interests and tangible
and intangible assets of the Seller relating to the PPSA Business (as defined
herein) described below in Sections 1.1(a) – 1.1(j) (wherever located and
whether or not required to be reflected on a balance sheet prepared in
accordance with GAAP), whether existing as of the date of this Agreement or
acquired during the Pre-Closing Period and whether owned by the Seller, which
shall not include any Excluded Assets (as defined in Section 1.1(j)):

 

(a)               Patents and Patent Applications. All right, title and interest
of the Seller in, to and under the Seller’s patents, patent applications and
patent rights in any jurisdiction in the world, identified on Schedule 1.1(a),
and any counterparts, reissues, divisions, reexaminations, continuations and
continuations-in-part of, and any other patents claiming priority from, any of
the foregoing (the patents, patent applications and patent rights referred to in
this Section 1.1(a) being referred to in this Agreement as the “Transferred
Patents”).

 

(b)               Other Proprietary and IP Assets. All right, title and interest
of the Seller in, to and under the trademarks, trade secrets, know-how,
inventions, designs, drawings, copyrights, internally developed/proprietary
software, bills of material and related supply chain information necessary for
the fulfillment of production orders for Seller Product, and other Intellectual
Property and Intellectual Property Rights (other than patent rights) of the
Seller relating exclusively to the PPSA Business, including works in progress
and the trademarks identified on Schedule1.1(b), and all associated goodwill
(the Transferred Patents, together with the Intellectual Property and
Intellectual Property Rights and goodwill referred to in this Section1.1(b),
being referred to in this Agreement as the “Transferred IP”).

 

(c)               Inventory. All of the inventory (including raw materials, work
in process, demonstration or evaluation units and finished goods) of the Seller
relating to the PPSA Business and identified on Schedule 1.1(c), unless, at
least five business days prior to the Closing, the Purchaser notifies the Seller
in writing that such inventory is an Excluded Asset (as defined below at the end
of this Section 1.1) (the inventory referred to in this Section 1.1(c) being
referred to in this Agreement as the “Transferred Inventory”).

 



Confidential InformationPage 2 of 39  

 

 

  

(d)               Equipment. All equipment of the Seller relating to the PPSA
Business (including test equipment) and identified on Schedule 1.1(d), unless,
at least five business days prior to the Closing, the Purchaser notifies the
Seller in writing that such other equipment are Excluded Assets (the equipment
referred to in this Section 1.1(d), other than any equipment that the Purchaser
determines are Excluded Assets, being referred to in this Agreement as the
“Transferred Equipment”).

 

(e)               Other Fixed Assets. All furniture, fixtures, computer
equipment and other tangible assets of the Seller relating to the PPSA Business
and identified on Schedule 1.1(e), unless, at least five business days prior to
the Closing, the Purchaser notifies the Seller in writing that such other
tangible assets are Excluded Assets (the tangible assets referred to in this
Section 1.1(e), other than any tangible assets that the Purchaser determines are
Excluded Assets, being referred to in this Agreement as the “Transferred Fixed
Assets”).

 

(f)                Contract Rights. All rights of the Seller under all Seller
Contracts relating to the PPSA Business and identified on Schedule 1.1(f).

 

(g)               Governmental Authorizations and Certifications from Standards
Bodies: All Governmental Authorizations and Certifications from Standards Bodies
of the Seller relating to the PPSA Business and identified on Schedule 1.1(g),
unless, at least five business days prior to the Closing, the Purchaser notifies
the Seller in writing that such other Governmental Authorizations are Excluded
Assets.

 

(h)               Claims. All Claims (including Claims for past infringement of
Transferred IP) of the Seller against other Persons to the extent relating to
the Transferred Assets (regardless of whether or not such Claims have been
asserted by the Seller), and all rights of indemnity, warranty rights, rights of
contribution, rights to refunds, rights of reimbursement and other rights of
recovery possessed by the Seller against other Persons to the extent relating to
the Transferred Assets (regardless of whether such rights are currently
exercisable).

 

(i)                 Promotional Materials, Records, Etc. All advertising and
promotional materials, and all books (including log books), records and files,
of the Seller relating exclusively to the Transferred Assets and identified on
Schedule 1.1(i) (the books, records and other items referred to in this Section
1.1(i) being referred to in this Agreement as the “Transferred Books”).

 

(j)                 Excluded Assets. Notwithstanding the foregoing, the parties
agree that the Seller is not selling, assigning, transferring, conveying or
delivering to the Purchaser or a Purchaser Affiliate, and the Transferred Assets
shall not include, the assets of the Seller identified on Schedule 1.1(j), any
inventory disposed of in the ordinary course of business and in a manner that
does not contravene Section 4.2, or any asset of the Seller not relating to the
PPSA Business or not specifically identified in Sections 1.1(a) — 1.1(i) above
(collectively, the “Excluded Assets”).

 



Confidential InformationPage 3 of 39 

 

 

1.2           Agreements Relating to Transfer of Transferred Assets.

 

(a)               Electronic Delivery. At the request of the Purchaser, any of
the Transferred Assets (including software and any related documentation) that
can be transmitted electronically will be so transmitted to the Purchaser
promptly following the Closing and will not be delivered to the Purchaser on any
tangible medium. Promptly following any electronic transmission, the Seller
shall execute and deliver to the Purchaser a certificate in a form reasonably
acceptable to the Purchaser and containing, at a minimum, the following
information: (i) the date of transmission; (ii) the time the transmission was
commenced and concluded; (iii) the name of the individual who made the
transmission; (iv) the signature of such individual; and (v) a general
description of the nature of the items transmitted sufficient to distinguish the
transmission from other transmissions.

 

(b)               Physical Delivery. Any and all Transferred Inventory,
Transferred Equipment, Transferred Fixed Assets and Transferred Books to the
Purchaser (the “Tangible Transferred Assets”) shall remain where it is
physically located as of the Closing Date (defined below).

 

1.3           Purchase Price. As consideration for the sale, assignment,
transfer, conveyance and delivery of the Transferred Assets to the Purchaser,
and in full payment therefore:

 

(a)               The Purchaser will pay $200,000 (two hundred thousand dollars)
to the Seller (the “Purchase Price”) in immediately available funds by check or
wire transfer at the Closing to Seller as set forth in Schedule 1.3(a)(i)
hereto.

 

(b)               The Purchaser will issue to the Seller a number of shares of
common stock of the Purchaser (the “Shares”) such that Seller’s ownership
interest in Purchaser upon issuance is equal to 5% and other stockholders own
95%. All such percentages shall be subject to future dilution as required by the
needs of the business or for employee stock or option plans. Purchaser shall
issue the Shares to Seller upon the later of ninety (90) days of the Closing
Date or the resolution of the Matter set forth in Schedule 7.2.

 

(c)               At the Closing, the Purchaser shall assume the Assumed
Liabilities (as defined in Section 1.4(b)).

 

1.4           Assumption of Liabilities.

 

(a)               Except as set forth in Section 1.4(b) and/or listed on
Schedule 1.4(b), the Purchaser shall not assume any Liabilities of the Seller
(whether or not related to the Transferred Assets), including, but not limited
to: (i) Tax Liabilities of the Seller; (ii) any Liabilities of the Seller
relating to indebtedness, legal services, accounting services, financial
advisory services, investment banking services or other professional services
performed in connection with the Transactions; or (iii) any wages or salaries or
other Liabilities relating to any Seller Employee, including any Retained
Employment Liabilities (as defined in Section 8.1).

 

(b)               Assumed Liabilities: “Assumed Liabilities” shall include the
liabilities of the Seller relating to the PPSA Business or the Transferred
Assets identified and described on Schedule 1.4(b) existing on the Closing Date,
regardless of whether or not such liabilities would be required to be included
on the Seller’s financial statements in accordance with GAAP, including, but not
limited to open purchase orders with Virtex Enterprises, LP, and any warranty
liability of the Seller.

 



Confidential InformationPage 4 of 39 

 

 

1.5           Allocation. Within sixty (60) days of the Closing Date (as defined
in Section 1.6), the Purchase Price (and the Assumed Liabilities to the extent
properly taken into account) shall be allocated to the Transferred Assets within
a Schedule to be attached as Schedule 1.5 hereto, which shall be prepared in
accordance with Section 1060 of the Code, and the Treasury Regulations
promulgated thereunder. The allocation set forth on Schedule 1.5 hereto (and any
amendments thereto) shall be binding upon the parties and none of the parties
shall take any position inconsistent with such allocation, and any and all
filings with and reports made to any taxing authority will be consistent with
that allocation.

 

1.6           Closing. Subject to the terms and conditions of this Agreement,
including the satisfaction or waiver of the conditions set forth in Section 5,
the closing of the sale of the Transferred Assets pursuant to this Agreement
(the “Closing”) shall take place electronically at a time to be agreed upon by
the Purchaser and the Seller, on a date (no later than the second business day
after the satisfaction or waiver of the last of the conditions set forth in
Section 5 to be satisfied, other than those conditions that by their nature are
to be satisfied at Closing, but subject to the satisfaction or waiver of such
conditions) to be agreed upon by the Purchaser and the Seller. The date on which
the Closing takes place is referred to in this Agreement as the “Closing Date.”

 

2.              Representations and Warranties of the Seller.

 

Subject to the exceptions set forth in the Seller Disclosure Schedule prepared
in accordance with Section 9.15, the Seller represents and warrants, to and for
the benefit of the Purchaser, as follows:

 

2.1           Due Organization; Charter Documents; Etc.

 

(a)               The Seller has been duly organized and is validly existing and
in good standing (or equivalent status), under the laws of the jurisdiction of
its formation.

 

(b)               The Seller has delivered to the Purchaser accurate and
complete copies of the Charter Documents.

 

2.2           Liabilities.

 

(a)               Schedule 1.4(b) provides an accurate and complete breakdown of
each of the Assumed Liabilities of the Seller.

 

2.3           Title to Assets. The Seller owns and has good and valid title to
the Transferred Assets free and clear of any Encumbrances, except as set forth
in Part 2.3 of the Seller Disclosure Schedule.

 

2.4           Inventory; Fixed Assets; Leaseholds.

 

(a)               Part 2.4(a) of the Seller Disclosure Schedule provides an
accurate and complete breakdown as of the date of this Agreement of all
inventory relating to the PPSA Business and included in the Transferred Assets
(including raw materials, work in process, demonstration or evaluation units and
finished goods) owned by the Seller.

 



Confidential InformationPage 5 of 39 

 

 

(b)               Part 2.4(b) of the Seller Disclosure Schedule provides an
accurate and complete list as of the date of this Agreement of all items of
equipment, fixtures and other tangible assets with an individual value of $1,000
or greater owned by or leased to the Seller and included in the Transferred
Assets, and states thereon whether such item is owned or leased. The assets
identified in Part 2.4(b) of the Seller Disclosure Schedule have been maintained
in accordance with normal industry practice, are in good condition and repair
(ordinary wear and tear excepted) and are usable in the ordinary conduct of the
PPSA Business.

 

(c)               The Seller currently owns no real property and has no interest
in any real property relating to the PPSA Business other than the leasehold
interests identified in Part 2.4(d) of the Seller Disclosure Schedule.

 

(d)               Part 2.4(d) of the Seller Disclosure Schedule accurately
identifies: (i) each Contract pursuant to which the Seller leases or otherwise
occupies or uses any real property in the conduct of the PPSA Business; and (ii)
each Seller Contract relating to any of the properties leased or otherwise
occupied or used by the Seller in the conduct of the PPSA Business.

 

2.5            Intellectual Property.

 

(a)               Part 2.5(a) of the Seller Disclosure Schedule accurately
identifies and describes:

 

(i)           in Part 2.5(a)(i) of the Seller Disclosure Schedule, each type of
Seller Product currently being designed, developed, manufactured, marketed,
sold, delivered, maintained, supported or retrofitted by the Seller;

 

(ii)           in Part 2.5(a)(ii) of the Seller Disclosure Schedule: (A) each
item of Registered IP included in the Transferred Assets (“Transferred
Registered IP”) in which the Seller has or purports to have an ownership
interest of any nature (whether exclusively, jointly with another Person or
otherwise); (B) the jurisdiction in which such item of Transferred Registered IP
has been registered or filed and the applicable registration or serial number;
and (C) any other Person that has an ownership interest in such item of
Transferred Registered IP and the nature of such ownership interest;

 

(iii)          in Part 2.5(a)(iii) of the Seller Disclosure Schedule: (A) each
Transferred Contract (as defined in Section 2.6(a)) under which any Intellectual
Property Rights or Intellectual Property is licensed to the Seller (other than
Open Source Licenses, agreements for Click-Through IP, and licenses for any
generally available commercial third-party software that: (1) is so licensed
solely in executable or object code form pursuant to a nonexclusive software
license; (2) is not Seller Software; (3) is used by the Seller solely for its
internal business purposes; and (4) does not require ongoing annual fees, for
licenses or maintenance or support or otherwise, in excess of $5,000) (the
“Inbound Licenses”); and (B) whether the license or licenses so granted to the
Seller is exclusive or nonexclusive;

 



Confidential InformationPage 6 of 39 

 

 

(iv)          in Part 2.5(a)(iv) of the Seller Disclosure Schedule, each Seller
IP Contract included in the Transferred Assets or Assumed Liabilities, and
whether the license, right or interest in the Seller IP granted to such Person
is exclusive or nonexclusive;

 

(v)           in Part 2.5(a)(v) of the Seller Disclosure Schedule, all Seller
Software included in the Transferred Assets that: (A) was not developed by the
Seller or its Predecessors; or (B) is not owned by the Sellers; and

 

(vi)          in Part 2.5(a)(vi) of the Seller Disclosure Schedule, (A) all
royalties, sales commissions or similar payments that the Seller owes or could
owe upon the sale of any Seller Product under a Transferred Contract, and (B)
the Transferred Contract pursuant to which such royalties, sales commissions or
similar payments are to (or could) be paid.

 

(b)               The Seller has delivered to the Purchaser a complete and
accurate copy of each standard form of Seller IP Contract used by the Seller at
any time since January 1, 2018, including each standard form of customer license
agreement for any Seller Product.

 

(c)               The Seller exclusively owns all right, title and interest to
and in the Seller IP included in the Transferred Assets (“Transferred Seller
IP”), free and clear of any Encumbrances. Without limiting the generality of the
foregoing:

 

(i)            all documents and instruments necessary to perfect the rights of
the Seller in the Transferred Seller IP have been validly executed, delivered
and filed in a timely manner with the appropriate Governmental Body;

 

(ii)           each Seller Employee who is or was involved in the creation or
development of any Transferred Seller IP has signed a valid and enforceable
agreement containing an irrevocable assignment of Intellectual Property Rights
to the Seller for which such Person is or was an employee or independent
contractor and confidentiality provisions protecting the Transferred Seller IP;

 

(iii)           no Seller Employee has any claim, right (whether or not
currently exercisable) or interest to or in any Transferred Seller IP;

 

(iv)           no Seller Employee is to Seller’s Knowledge: (A) bound by or
otherwise subject to any Contract restricting him or her from performing his or
her duties for the Seller in the conduct of the PPSA Business; or (B) in breach
of any Contract with any former employer or other Person concerning Intellectual
Property Rights or confidentiality as a result of his or her employment, duties,
or activities with or for the Seller (or any of its Predecessors) in the conduct
of the PPSA Business;

 

(v)           the Seller has taken all commercially reasonable steps to maintain
the confidentiality of and otherwise protect and enforce its rights in all
proprietary information relating to the PPSA Business held by the Seller, or
purported to be held by the Sellers, as a trade secret;

 



Confidential InformationPage 7 of 39 

 

 

(vi)          the Seller has never been a member or promoter of, or a
contributor to, any industry standards body or similar organization that could
require or obligate the Seller to grant or offer to any other Person any license
or right to any Transferred Seller IP;

 

(vii)         except for the nonexclusive licenses and rights granted (1) in
Contracts identified or referred to in Part 2.5(a)(iv) of the Seller Disclosure
Schedule or (2) to end user customers of Seller Products pursuant to an
agreement that does not deviate in any material respect from the Seller’s
standard form thereof, the Seller is not bound by, and no Transferred Seller IP
is subject to, any Contract containing any covenant or other provision that in
any way limits or restricts the ability of the Seller to exploit, assert, or
enforce any Transferred Seller IP anywhere in the world; and

 

(viii)        the Seller owns or otherwise has, and after the Closing the
Purchaser will have, all Intellectual Property Rights needed to conduct the PPSA
Business.

 

(d)               All Transferred Registered IP is valid and, subsisting and to
Seller’s Knowledge, enforceable. Without limiting the generality of the
foregoing:

 

(i)            all filings, payments and other actions required to be made or
taken to maintain such item of Transferred Registered IP in full force and
effect have been made by the applicable deadline;

 

(ii)           no application for a patent or for a copyright or trademark
registration or any other type of Transferred Registered IP filed by or on
behalf of the Seller has been unintentionally abandoned, allowed to lapse or
rejected; and

 

(iii)          no interference, opposition, reissue, reexamination or other
Proceeding of any nature is or has been pending or, to the Knowledge of the
Seller, threatened, in which the scope, validity or enforceability of any
Transferred Registered IP is being, has been or could reasonably be expected to
be contested or challenged.

 

(e)               Neither the execution, delivery or performance of this
Agreement nor the consummation of any of the Transactions or any such other
agreement will, with or without notice or the lapse of time, result in or give
any other Person the right or option to cause or declare: (i) a loss of, or
Encumbrance on, any Transferred Seller IP; (ii) a breach of any Contract listed
or required to be listed in Part 2.5(a)(iii) or Part 2.5(a)(iv) of the Seller
Disclosure Schedule; (iii) the release, disclosure or delivery of any
Transferred Seller IP by or to any escrow agent or other Person; or (iv) the
grant, assignment or transfer to any other Person (other than the Purchaser) of,
or entitle any other Person (other than the Purchaser) to exercise or use, any
license or other right or interest under, to or in any of the Transferred Seller
IP.

 

(f)                To the Knowledge of the Seller, no Person has infringed,
misappropriated, or otherwise violated, and no Person is currently infringing,
misappropriating or otherwise violating, any Transferred Seller IP. Part 2.5(f)
of the Seller Disclosure Schedule accurately identifies (and the Seller has
delivered to the Purchaser a complete and accurate copy of) each letter or other
written or electronic communication or correspondence that has been sent or
otherwise delivered by the Seller (or any of its Predecessors) or any
Representative of the Seller (or any of its Predecessors) regarding any actual,
alleged or suspected infringement or misappropriation of any Transferred Seller
IP.

 



Confidential InformationPage 8 of 39 

 

 

(g)               Neither the Seller nor, to the Seller’s Knowledge, any of its
Predecessors has ever infringed (directly, contributorily, by inducement or
otherwise), misappropriated or otherwise violated or made unlawful use of any
Intellectual Property Right of any other Person in the conduct of the PPSA
Business. Without limiting the generality of the foregoing:

 

(i)            no Seller Product or Seller Software owned by Seller has ever
infringed, violated or made unlawful use of any Intellectual Property Right of
any other Person or contains any Intellectual Property that was misappropriated
from any other Person;

 

(ii)           no infringement, misappropriation or similar claim or Proceeding
involving the Transferred Seller IP is pending or, to the Knowledge of the
Seller, has been threatened against the Seller or against any other Person who
may be entitled to be indemnified, defended, held harmless or reimbursed by the
Seller with respect to such claim or Proceeding;

 

(iii)          the Seller (and, to the Seller’s Knowledge, none of its
Predecessors) has not received any written notice relating to any actual,
alleged or suspected infringement, misappropriation or violation by Seller in
the conduct of the PPSA Business of any Intellectual Property Right of another
Person; and

 

(iv)          no claim or Proceeding involving any Intellectual Property or
Intellectual Property Right licensed to the Seller is pending or, to the
Knowledge of the Seller, has been threatened, except for any such claim or
Proceeding that, if adversely determined, would not adversely affect: (A) the
use or exploitation of such Intellectual Property or Intellectual Property Right
by the Seller in the conduct of the PPSA Business; or (B) the design,
development, manufacturing, distribution, sale, maintenance, or support of any
Seller Product or Seller Software.

 

(h)               [Reserved]

 

(i)                 Part 2.5(i) of the Seller Disclosure Schedule accurately
identifies (a) all software that is licensed to the Seller under any Open Source
License and that is incorporated into, distributed as part of or along with, or
was or is used directly to design, develop, manufacture, maintain, or support
any Seller Product or Seller-owned Seller Software, and (b) the Open Source
License pursuant to which the Seller uses such software.

 

(j)                 [Reserved]

 

(k)               No source code for any Seller-owned Seller Software has been
delivered, licensed or made available to any escrow agent or other Person who is
not, as of the date of this Agreement, an employee or independent contractor of
the Seller. The Seller has no duty or obligation (whether present, contingent or
otherwise) to deliver, license or make available the source code for any Seller
Software to any escrow agent or other Person. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or could reasonably be expected to, result in the delivery, license or
disclosure of any source code for any Seller Software to any other Person.

 



Confidential InformationPage 9 of 39 

 

 

2.6           Contracts.

 

(a)               Part 2.6(a) of the Seller Disclosure Schedule accurately
identifies each of the Seller Contracts included in the Transferred Assets or
Assumed Liabilities (the “Transferred Contracts”).

 

(b)               The Seller has delivered to the Purchaser accurate and
complete copies of all written Transferred Contracts, including all amendments
thereto. Each Transferred Contract is valid and in full force and effect, and,
to the Knowledge of the Seller, is enforceable by the Seller in accordance with
its terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

(c)               Except as set forth in Part 2.6(c) of the Seller Disclosure
Schedule: (i) the Seller (and none of its Predecessors) has not violated or
breached, or committed any default under, any Transferred Contract, which
remains uncured, and, to the Knowledge of the Seller no other Person has
violated or breached, or committed any default under, any Transferred Contract
which remains uncured; (ii) to the Knowledge of the Seller no event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time) will, or could reasonably be expected to: (A) result in a
material violation or breach of any of the provisions of any Transferred
Contract; (B) give any Person the right to declare a default or exercise any
remedy under any Transferred Contract; (C) give any Person the right to
accelerate the maturity or performance of any Transferred Contract; or (D) give
any Person the right to cancel, terminate or modify any Transferred Contract;
(iii) the Seller (and none of its Predecessors) has received any notice or other
communication regarding any actual or possible material violation or breach of,
or default under, any Transferred Contract; and (iv) the Seller (and its
Predecessors) has not waived any of its respective material rights under any
Transferred Contract.

 

2.7           Compliance with Legal Requirements. The Seller is, (and, to the
Seller’s Knowledge, each of its Predecessors) at all times has been, in
compliance in all material respects with each Legal Requirement that is
applicable to it for the conduct of the PPSA Business or the ownership of the
Transferred Assets. Except as set forth in Part 2.7 of the Seller Disclosure
Schedule, the Seller has not (nor has any of its Predecessors) received in the
last five (5) years any notice or other communication from any Person regarding
any actual or possible violation of, or failure to comply with, any Legal
Requirement, in each case in connection with the conduct or operation of the
PPSA Business.

 

2.8           Governmental Authorizations. Part 2.8 of the Seller Disclosure
Schedule identifies each Governmental Authorization held by the Seller that is
necessary for the operation of the PPSA Business or maintaining the Transferred
Assets, and the Seller has delivered to the Purchaser accurate and complete
copies of all Governmental Authorizations identified in Part 2.8 of the Seller
Disclosure Schedule. The Governmental Authorizations identified in Part 2.8 of
the Seller Disclosure Schedule are valid and in full force and effect, and
collectively constitute all Governmental Authorizations necessary to enable the
Seller to lawfully operate the PPSA Business.

 

2.9           Tax Matters. The Seller is not nor has it ever been a United
States Real Property Holding Corporation within the meaning of Section 897(c)(2)
of the Code.

 



Confidential InformationPage 10 of 39 

 

 

2.10         [Reserved]

 

2.11         Proceedings; Orders.

 

(a)               There is no pending Proceeding and, to the Knowledge of the
Seller, no Person has threatened to commence any Proceeding: (i) that involves
the Seller’s operation of the PPSA Business or any of the Transferred Assets; or
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the Transactions. To the
Knowledge of the Seller, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that will or could reasonably be expected to,
give rise to or serve as a basis for the commencement of any such Proceeding.

 

(b)               Except as set forth in Part 2.11(b) of the Seller Disclosure
Schedule, to the Knowledge of the Seller, no Proceeding involving Seller’s
operation of the PPSA Business or any of the Transferred Assets involving claims
in excess of $25,000 has ever been commenced by, and no Proceeding involving
claims in excess of $25,000 has ever been pending against, the Seller.

 

(c)               To the Seller’s knowledge, there is no order, writ,
injunction, judgment or decree to which the Seller’s operation of the PPSA
Business or any of the Transferred Assets is subject.

 

2.12         Authority; Binding Nature of Agreement.

 

(a)               The Seller has the absolute and unrestricted right, full
corporate power and authority to enter into and to perform its obligations under
this Agreement and under each other agreement, document or instrument referred
to in or contemplated by this Agreement to which the Seller is or will be a
party; and, the execution, delivery and performance by the Seller of this
Agreement and of each such other agreement, document and instrument have been
duly authorized by all requisite corporate action on the part of the Seller and
its board of directors. This Agreement and each other agreement, document and
instrument referred to in or contemplated by this Agreement to which the Seller
is a party constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, subject to: (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

(b)               The Seller’s board of directors has unanimously determined
that the Transactions are advisable and fair and in the best interests of the
Seller and its stockholders.

 

2.13        Non-Contravention; Consents. Neither: (1) the execution, delivery or
performance of this Agreement or any of the other agreements, documents or
instruments referred to in this Agreement; nor (2) the consummation of the
Transactions or any such other agreement, document or instrument, will (with or
without notice or lapse of time):

 

(a)               contravene, conflict with or result in a violation of: (i) any
of the provisions of any Charter Documents; or (ii) any resolution adopted by
the stockholders, board of directors (or similar body) or any committee of the
board of directors (or similar body) of the Seller;

 



Confidential InformationPage 11 of 39 

 

 

(b)               contravene, conflict with or result in a violation of any
Legal Requirement or any order, writ, injunction, judgment or decree to which
the Seller, or any of Transferred Assets, is subject;

 

(c)               contravene, conflict with or result in a violation or breach
of, or result in a default under, any provision of any Seller Contract included
in the Transferred Assets, or give any Person the right to: (i) declare a
default or exercise any remedy under any such Seller Contract; (ii) accelerate
the maturity or performance of any such Seller Contract; or (iii) cancel,
terminate or modify any such Seller Contract; or

 

(d)               result in the imposition or creation of any lien or other
Encumbrance upon or with respect to any Transferred Asset (except for minor
liens that will not, in any case or in the aggregate, materially detract from
the value of the assets subject thereto or materially impair the operations of
the Seller).

 

Except as set forth in Part 2.13 of the Seller Disclosure Schedule, the Seller
is not and the Seller will not be required to make any filing with or give any
notice to, or to obtain any Consent from, any Person in connection with: (A) the
execution, delivery or performance of this Agreement or any of the other
agreements referred to in this Agreement; or (B) the consummation of any of the
Transactions.

 

2.14         Sophistication; Shares Acquired for Seller’s Own Account. Seller,
alone or with its professional advisors, has the financial and business
background and knowledge to be capable of evaluating the merits and risks
associated with receiving the Shares and has the capacity to protect its own
interests in entering into this transaction. Seller hereby confirms that, the
Share to be acquired by Seller will be acquired for investment for the Seller’s
own account, and not with a view to the resale or distribution of any part
thereof, and that the Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same.

 

2.15         Restricted Securities. Seller understands and acknowledges that (a)
the Shares have not been, and will not be, registered under the Securities Act
of 1933, as amended (the “Act”); (b) the Shares are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Seller must hold the Shares indefinitely unless they are registered
with the Securities Exchange Commission and qualified by state authorities, or
an exemption from such registration and qualification requirement is available;
(c) Purchaser has no obligation to register or qualify the Shares for resale;
and (d) if an exemption from registration or qualification is available, it may
be conditioned on various requirements including, but not limited to, the time
and manner of sale, the holding period for the Shares, and on requirements
relating to the Purchaser which are outside of the Seller’s control, and which
the Purchaser is under no obligation and may not be able to satisfy.

 

2.16         Risk; No Public Market. Seller understands that (a) that accepting
the Shares in the Purchaser as consideration involves a high degree of risk; (b)
Seller could lose its entire investment in the Shares; and (c) no public market
now exists for any of the securities issued by the Company, and Company has made
no assurances that a public market will ever exist for the Shares.

 



Confidential InformationPage 12 of 39 

 

 

2.17         Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other similar fee or commission in connection with any of
the Transactions based upon arrangements made by or on behalf of any of the
Seller.

 

2.18         Employee Benefits. There does not now exist, nor do any
circumstances exist, that could result in any liabilities of Seller or any of
its ERISA Affiliates (i) under Title IV of ERISA, (ii) under Section 206(g), 302
or 303 of ERISA, (iii) under Section 412, 430, 431, 436, or 4971 of the Code,
(iv) as a result of the failure to comply with the continuation of coverage
requirements of Section 601 et. seq. of ERISA and Section 4980B of the Code, and
(v) under corresponding or similar provisions of any foreign Laws, that could be
a liability of Purchaser following the Closing Date.

 

2.19         Full Disclosure. To the Knowledge of Seller, this Agreement does
not: (i) contain any representation, warranty or information that is false or
misleading with respect to any material fact; or (ii) omit to state any material
fact necessary in order to make the representations, warranties and information
contained and to be contained herein and therein (in light of the circumstances
under which such representations, warranties and information were or will be
made or provided) not false or misleading.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

Subject to the exceptions set forth in the Purchaser Disclosure Schedule
prepared in accordance with Section 9.15, the Purchaser represents and warrants
to, and for the benefit of the Seller as follows:

 

3.1           Due Organization; Charter Documents, Etc.

 

(a)               The Purchaser is a corporation, validly existing and in good
standing (or equivalent status) under the laws of the jurisdiction of its
incorporation and each has the requisite corporate power and authority to own,
lease and operate its assets and properties and to carry on its business as now
being conducted and as presently proposed to be conducted. Purchaser is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a Material Adverse Effect on
Purchaser.

 

(b)               The Purchaser has delivered to the Seller accurate and
complete copies of its Charter Documents;.

 

(c)               Purchaser has adequate cash consideration for the purchase
hereunder and has adequate Shares reserved for all issuances under this
Agreement.

 

3.2           Capitalization. As of the date of this Agreement, the entire
authorized capitalization of Purchaser consists of 5,000 shares of common stock
of which have been duly authorized, are validly issued, fully paid and
nonassessable and were issued in accordance with the with the registration or
qualification provisions of the Act, and any applicable foreign or state
securities laws, or pursuant to valid exemptions therefrom, and the applicable
Purchaser Charter Documents, and are not subject to or issued in violation of
any purchase option, call option, right of first refusal, preemptive right,
registration right, subscription right, or any similar right under any provision
of the laws of the State of Delaware or any contract to which Purchaser is a
party or otherwise bound.

 



Confidential InformationPage 13 of 39 

 

 

3.3           Subsidiaries. Purchaser does not currently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity. Purchaser is not a participant in any joint venture, partnership or
similar arrangement.

 

3.4          Non-Contravention; Consents. Neither: (a) the execution, delivery
or performance of this Agreement or any of the other Transactional Agreements;
nor (b) the consummation of the Transactions, will (with or without notice or
lapse of time) contravene, conflict with or result in a violation of: (i) any of
the provisions of Purchaser’s Charter Documents; (ii) any resolution adopted by
the stockholders, the board of directors (or similar body) or any committee of
the board of directors (or similar body) of Purchaser; or (iii) any provision of
any material contract to which Purchaser is bound, except in the case of clauses
“(i),” “(ii)” and “(iii)” as would not have a Material Adverse Effect on
Purchaser’s ability to consummate the Transactions or to perform its obligations
under this Agreement. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Body is required on the part of Purchaser in connection with the
consummation of the Transactions, including the issuance of the Shares.

 

3.5           Authority; Binding Nature of Agreement. Purchaser has all
necessary corporate power and authority to enter into and perform its
obligations under this Agreement and under each other agreement, document and
instrument referred to in this Agreement to which it is a party, and to
consummate the transactions contemplated hereby and thereby; and the execution,
delivery and performance by Purchaser of this Agreement any of each such other
agreement, document and instrument and the consummation by the Purchaser of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of Purchaser and no other actions on the part of
Purchaser is necessary to authorize this Agreement any of each such other
agreement, document and instrument and the consummation by the Purchaser of the
transactions contemplated hereby and thereby. This Agreement and each other
agreement, document or instrument referred in this Agreement to which Purchaser
is a party constitutes the legal, valid and binding obligation of Purchaser
enforceable against it in accordance with its terms, subject to: (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

3.6           Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and non-assessable and free
of restrictions on transfer other than restrictions on transfer, applicable
state, federal and foreign securities laws and liens or encumbrances created by
or imposed by Seller. The Shares will be issued in compliance with all
applicable federal, state and foreign securities laws.

 

3.7           Proceedings; Orders. There is no pending Proceeding and, to the
Knowledge of the Purchaser, no Person has threatened to commence any Proceeding:
(i) that involves Purchaser or any officer, director or any executive-level
employee of Purchaser; (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Transactions, or (iii) that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the Knowledge of
the Purchaser, no event has occurred, and no claim, dispute or other condition
or circumstance exists, that will or could reasonably be expected to, give rise
to or serve as a basis for the commencement of any such Proceeding.

 



Confidential InformationPage 14 of 39 

 

 

3.8           Sufficiency of Funds. The Purchaser shall have sufficient cash on
hand or other sources of immediately available funds to enable Purchaser to make
payment of the cash portion of the Purchase Price and consummate the
transactions contemplated by this Agreement.

 

3.9           Tax Returns and Payments. There are no federal, state, county,
local or foreign taxes due and payable by Purchaser which have not been timely
paid. There are no accrued and unpaid federal, state, country, local or foreign
taxes of either Purchaser which are due, whether or not assessed or disputed.
There have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency. Purchaser has
duly and timely filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.

 

3.10          Full Disclosure. To the Knowledge of the Purchaser, this Agreement
does not: (i) contain any representation, warranty or information that is false
or misleading with respect to any material fact; or (ii) omit to state any
material fact necessary in order to make the representations, warranties and
information contained and to be contained herein and therein (in the light of
the circumstances under which such representations, warranties and information
were or will be made or provided) not false or misleading.

 

4.             Certain Covenants.

 

4.1           Access and Investigation. During the Pre-Closing Period, Seller
shall, and shall cause its Representatives to: (a) provide the Purchaser and the
Purchaser’s Representatives with reasonable access during normal business hours
to Seller’s Representatives, personnel and assets and to all existing books,
records, Tax Returns, work papers and other documents and information relating
to the PPSA Business and the Transferred Assets; and (b) provide the Purchaser
and the Purchaser’s Representatives with copies of such existing books, records,
Tax Returns, work papers and other documents and information relating to the
PPSA Business and the Transferred Assets, and with such additional financial,
operating and other data and information relating to the PPSA Business or the
Transferred Assets, as the Purchaser may reasonably request. During the
Pre-Closing Period, the Purchaser may make inquiries of Persons having business
relationships with Seller (including suppliers, licensors, distributors and
customers) only with Seller’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

 

4.2           Operation of Business. During the Pre-Closing Period, Seller shall
ensure that:

 

(a)               it does not: (i) enter into, or permit any of the Transferred
Assets owned or used by it to become bound by, any Contract that is or would
constitute a Contract required to be identified in Part 2.6(a) of the Seller
Disclosure Schedule if entered into prior to the date of this Agreement; or (ii)
amend or prematurely terminate, or waive any material right or remedy under, any
Contract required to be identified in Part 2.6(a) of the Seller Disclosure
Schedule;

 



Confidential InformationPage 15 of 39 

 

 

 

(b)               it does not: (i) acquire, lease or license any right or other
asset used in the PPSA Business from any other Person for an aggregate value in
excess of $5,000; (ii) sell or otherwise dispose of, or lease, license or
encumber, any Seller Products or any other right or asset used in the PPSA
Business to any other Person; or (iii) waive or relinquish any right, except in
the ordinary course of business consistent with past practices;

 

(c)               it does not commence or settle any Proceeding other than: (i)
for the routine collection of bills; (ii) in such cases where it in good faith
determines that failure to commence a suit would result in the material
impairment of a valuable aspect of its business (provided that it consults with
the other party prior to the filing of such a suit); or (iii) for a breach of
this Agreement; and

 

Notwithstanding the foregoing, Seller may take any action described in: (i)
clauses “(a)” through “(c)” above if: (A) the Purchaser gives its prior written
consent to the taking of such action by such party; or (B) such action is
expressly contemplated by this Agreement; and (ii) Part 4.2 of the Seller
Disclosure Schedule or the Purchaser Disclosure Schedule, as applicable, after
consultation with the other party.

 

4.3         Filings and Consents. The Seller and the Purchaser shall use
commercially reasonable efforts to take, or cause to be taken, all actions
necessary to consummate and make effective the Transactions as promptly as
practicable after the date of this Agreement. Without limiting the generality of
the foregoing, each party to this Agreement: (i) shall make all filings (if any)
and give all notices (if any) required to be made and given by such party in
connection with the Transactions; (ii) shall use commercially reasonable efforts
to obtain each Consent (if any) required to be obtained (pursuant to any
applicable Legal Requirement or Contract, or otherwise) by such party in
connection with the Transactions; and (iii) shall use commercially reasonable
efforts to lift any restraint, injunction or other legal bar to the
Transactions. Notwithstanding the foregoing, Seller’s obligation to make any
filing or give any notice under the Transactional Agreements or in connection
with the Transactions shall be subject to Seller’s compliance with its
obligations as a publicly traded company and the rules or regulations of any
securities exchange on which the securities of Seller are listed or traded.

 

4.4          Notification; Updates to Disclosure Schedules.

 

(a)               During the Pre-Closing Period, the Seller and the Purchaser
shall promptly notify the other party in writing of: (i) the discovery by the
Seller or the Purchaser, as applicable, of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
and that caused or constitutes a material breach of or an inaccuracy in any
representation or warranty made by the Seller or the Purchaser, as applicable,
in this Agreement; (ii) any event, condition, fact or circumstance that occurs,
arises or exists after the date of this Agreement and that would cause or
constitute a material breach of or an inaccuracy in any representation or
warranty made by the Seller or the Purchaser, as applicable, in this Agreement
if: (A) such representation or warranty had been made as of the time of the
occurrence, existence or discovery of such event, condition, fact or
circumstance; or (B) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date of this Agreement; (iii) any material
breach of any covenant or obligation of the Seller or the Purchaser, as
applicable; and (iv) any event, condition, fact or circumstance that would make
the timely satisfaction of any of the conditions set forth in Section 5
impossible or unlikely.

 



Confidential InformationPage 16 of 39 

 

 

(b)               If any event, condition, fact or circumstance that is required
to be disclosed pursuant to Section 4.4(a) requires any change in the Seller
Disclosure Schedule or the Purchaser Disclosure Schedule, as applicable, or if
any such event, condition, fact or circumstance would require such a change
assuming the Seller Disclosure Schedule or the Purchaser Disclosure Schedule, as
applicable, were dated as of the date of the occurrence, existence or discovery
of such event, condition, fact or circumstance, then prior to the fifth business
day prior to the Closing Date, the Seller or the Purchaser, as applicable, shall
promptly deliver to the other party an update to the Seller Disclosure Schedule
or the Purchaser Disclosure Schedule, as applicable, specifying such change. No
such update shall be deemed to supplement or amend the Seller Disclosure
Schedule or the Purchaser Disclosure Schedule, as applicable, for the purpose
of: (i) determining the accuracy of any of the representations and warranties
made by the Seller or the Purchaser, as applicable, in this Agreement; or (ii)
determining whether any of the conditions set forth in Section 5 has been
satisfied.

 

4.5          Consent of Stockholders. As promptly as practicable after the
execution and delivery of this Agreement, the Purchaser shall, in accordance
with its Charter Documents and applicable Legal Requirements, provide to its
respective stockholders appropriate documents (if any) in connection with the
obtaining of any necessary written consents of the stockholders of the Purchaser
authorizing the Transactions and waiving any advance notice provision applicable
to any of the Transactions. Notwithstanding anything to the contrary contained
in this Agreement, any materials submitted to the Purchaser’s stockholders in
connection with the Transactions, if any, shall be subject to prior review and
approval by the Seller (which approval shall not be unreasonably withheld).

 

4.6          Efforts. During the Pre-Closing Period, the Seller and the
Purchaser shall use commercially reasonable efforts to cause the conditions set
forth in Section 5 to be satisfied on a timely basis.

 

4.7          Update to Outstanding Liabilities. At least two business days (and
no more than five business days) prior to the Closing, the Seller shall deliver
to the Purchaser an update of Schedule 1.4(b), identifying each of the creditors
of the Seller, including lenders, trade creditors, employees and professional
advisors, and the outstanding amount owed by the Seller, to such creditor, as of
the date on which such update is delivered and estimated to be owed as of the
Closing.

 

4.8          Notice to Certain Persons and Cooperation. The parties: (a) no
later than the third business day following the date of this Agreement, shall
provide all Persons entitled to notice of any of the Transactions prior to the
closing of the Transactions with written notice of such Transactions; and (b)
upon the request of the other party, shall use its reasonable efforts to obtain
waivers (in a form reasonably satisfactory to the other party) executed by all
Persons described in clause “(a)” of this sentence of the notice requirements
described in clause “(a)” of this sentence (it being understood that waivers
shall not be required from any Person with respect to whom such notice period
has been complied with). The Seller will use its reasonable efforts to transfer
(and cooperate with the Purchaser in any manner reasonably requested by the
Purchaser to transfer) all current customer orders of the Seller to the
Purchaser in a non-disruptive fashion, and advise such customers to begin doing
business with the Purchaser following the Closing with regard to all Transferred
Products or otherwise. Notwithstanding the foregoing, Seller’s obligations under
this Section 4.8 shall be subject to Seller’s compliance with its obligations as
a publicly traded company and the rules or regulations of any securities
exchange on which the securities of Seller are listed or traded.

 



Confidential InformationPage 17 of 39 

 

 

4.9          B-Tran Option. Upon the terms and subject to the conditions
contained in this Agreement, the Seller shall provide a three (3) year exclusive
right to Purchaser to purchase the Seller’s “B-Tran” chips, which option period
shall commence upon commercial production of the same (the “B-Tran Option”).
Subject to Purchaser or any of its Affiliates meeting the Minimum Purchase
Obligations (as defined below), during the B-Tran Option period, Seller shall
not directly sell B-Tran chips to third party OEM energy storage providers for
use in energy storage applications for utility demand charge reduction in
commercial and industrial projects using power conversion systems between 5kW
and 250kW per unit. The exclusivity granted hereunder shall terminate in the
event that the Purchaser or any of its Affiliates do not purchase B-Tran chips
having an aggregate purchase price of $200,000 or more in the first year of the
B-Tran Option, or B-Tran chips having an aggregate purchase price of $300,000 or
more in the second year of the B-Tran Option (the “Minimum Purchase
Obligations”).

 

4.10        Non-competition; Non-solicitation

 

(a)               For a period of five (5) years commencing on the Closing Date
(the “Restricted Period”), Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the development, distribution or sale of power conversion products
that are similar or competitive to the Seller Products (the “Restricted
Business”); or (ii) have an interest in any Person that engages directly or
indirectly in the Restricted Business in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant;
provided, however, that Seller may own, directly or indirectly, solely as an
investment, securities of any Person traded on any national securities exchange
if Seller is not a controlling Person of, or a member of a group which controls,
such Person and does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

 

(b)              During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, hire or solicit any
person identified on Schedule 4.10(b) during the Restricted Period, or encourage
any such person to leave such employment or service or hire any such person who
has left such employment or service, except pursuant to a general solicitation
which is not directed specifically to any such persons.

 

(c)               Seller acknowledges that a breach or threatened breach of this
Section 4.10 would give rise to irreparable harm to the Purchaser, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by Seller of any such obligations, the
Purchaser shall, in addition to any and all other rights and remedies that may
be available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

 



Confidential InformationPage 18 of 39 

 

 

(d)               Seller acknowledges that the restrictions contained in this
Section 4.10 are reasonable and necessary to protect the legitimate interests of
the Purchaser and constitute a material inducement to the Purchaser to enter
into this Agreement and consummate the transactions contemplated by this
Agreement. In the event that any covenant contained in this Section 4.10 should
ever be adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service or other limitations permitted by applicable Law. The covenants
contained in this Section 4.10 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

4.11        Participation Rights. The Purchaser shall take any and all actions
necessary or required to permit Seller to include the Shares, on a pro rata
basis in accordance with its percentage ownership, as part of or in connection
with an offering of the Purchaser’s capital stock to the public, or any sale of
shares of the Purchaser’s capital stock to the Purchaser’s other stockholders.

 

5.           Conditions Precedent to Close.

 

5.1         Conditions to Obligations of Purchaser. The Purchaser’s obligations
to purchase the Transferred Assets and to take the other actions required to be
taken by the Purchaser at the Closing are subject to the satisfaction, at or
prior to the Closing, of each of the following conditions (any of which may be
waived by the Purchaser, in whole or in part, in writing):

 

(a)               Accuracy of Representations, Warranties and Covenants. Except
as disclosed in the Seller Disclosure Schedule, (i) each of the representations
and warranties made by the Seller in this Agreement shall have been accurate in
all material respects as of the date of this Agreement, (ii) each of the
representations and warranties made by the Seller in this Agreement shall be
accurate in all material respects as of the Closing Date as if made on and as of
the Closing Date (except for such representations and warranties which address
matters only as of a particular time, which shall have been accurate in all
material respects as of such particular time), and (iii) all of the covenants
and obligations that the Seller is required to comply with or to perform at or
prior to the Closing shall have been duly complied with and performed in all
material respects.

 

(b)               Governmental and Other Consents. Each of the Consents
identified in Part 2.13 of the Seller Disclosure Schedule shall have been
obtained and shall be in full force and effect.

 

(c)               No Material Adverse Effect. Between the date of this Agreement
and the Closing Date, no event shall have occurred or circumstance shall exist
that has had (or would be reasonably expected to have) a Material Adverse Effect
on the PPSA Business.

 

(d)               Sublease. The Purchaser shall have entered into a valid and
binding Sublease Agreement in the form of Exhibit C, with Seller (“Sublease
Agreement”).

 

(e)               Release of Liens. The Purchaser shall have received evidence
satisfactory to it of the release by any Person who held a security interest in
the Transferred Assets of all Encumbrances on the Transferred Assets, except as
set forth in Part 2.3 of the Seller Disclosure Schedule, and there shall not be
any other Encumbrance on any of the Transferred Assets (other than any liens for
sales Taxes that are imposed by law and that are not in excess of $1,000 in the
aggregate).

 



Confidential InformationPage 19 of 39 

 

 

(f)                Agreements and Documents. The Purchaser shall have received
the following agreements and documents:

 

     (i)               a Bill of Sale and Assignment Agreement in the form of
Exhibit B (the “Bill of Sale”), duly executed by Seller;

 

     (ii)              recordable assignment agreements with respect to the
Transferred Patents and Transferred IP and such bills of sale, endorsements,
assignments, business transfer agreements and other documents as may reasonably
be necessary or appropriate to assign, convey, transfer and deliver to the
Purchaser or a Purchaser Affiliate good and valid title to the Transferred
Assets;

 

     (iii)            a certificate duly executed on behalf of the Seller by the
chief executive officer of the Seller and containing the representation and
warranty of the Seller that the conditions set forth in Sections 5.1(a) and
5.1(f) have been duly satisfied (the “Seller Closing Certificate”);

 

     (iv)            a certified copy of resolutions of the Seller’s board of
directors and shareholders pursuant to which the board of directors and
shareholders approve this Agreement and the transactions contemplated hereby;
and

 

     (v)             evidence in form and substance satisfactory to the
Purchaser that each other Seller Employee has properly assigned all Intellectual
Property and Intellectual Property Rights included in the Transferred Assets.

 

(g)               No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of any of the
Transactions shall have been issued by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or deemed
applicable to any of the Transactions that makes consummation of the
Transactions illegal.

 

5.2         Conditions to Obligations of Seller. The obligations of the Seller
to cause the Transferred Assets to be sold and to take the other actions
required to be taken by the Seller at the Closing are subject to the
satisfaction (or waiver), at or prior to the Closing, of the following
conditions:

 

(a)               Accuracy of Representations, Warranties and Covenants. Except
as disclosed in the Purchaser Disclosure Schedule, (i) each of the
representations and warranties made by the Purchaser in this Agreement shall
have been accurate in all material respects as of the date of this Agreement,
(ii) each of the representations and warranties made by the Purchaser in this
Agreement shall be accurate in all material respects as of the Closing Date as
if made on and as of the Closing Date (except for such representations and
warranties which address matters only as of a particular time, which shall have
been accurate in all material respects as of such particular time), and (iii)
all of the covenants and obligations that the Purchaser is required to comply
with or to perform at or prior to the Closing shall have been complied with and
performed in all material respects.

 



Confidential InformationPage 20 of 39 

 

 

(b)               Documents. The Seller shall have received the following
agreements and documents:

 

     (i)               the Assumption Agreement, duly executed by the Purchaser;

 

     (ii)              a certificate duly executed on behalf of the Purchaser by
the chief executive officer of the Purchaser and containing the representation
and warranty of the Purchaser that the conditions set forth in Sections 5.2(a),
5.2(c) and 5.2(d) have been duly satisfied (the “Purchaser Closing
Certificate”);

 

     (iii)             a Sublease Agreement in the form of Exhibit C, duly
executed by the Purchaser.

 

(c)               No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of any of the
Transactions shall have been issued by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or deemed
applicable to any of the Transactions that makes consummation of any of the
Transactions illegal.

 

(d)               MOU Payments. All amounts due and payable by Purchaser to
Seller pursuant to the terms of the MOU shall have been paid in full.

 

6.          Termination.

 

6.1          Termination Events. This Agreement may be terminated prior to the
Closing:

 

(a)               by the mutual written consent of the Purchaser and the Seller;

 

(b)               by either the Purchaser or the Seller if: (i) a court of
competent jurisdiction or other Governmental Body shall have issued a final and
non-appealable order, decree or ruling, or shall have taken any other action,
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Transactions; or (ii) there shall be any Legal Requirement enacted,
promulgated, issued or deemed applicable to any of the Transactions by any
Governmental Body that would make consummation of any of the Transactions
illegal;

 

(c)               by the Purchaser if: (i) any of the representations and
warranties of the Seller contained in this Agreement shall be materially
inaccurate as of the date of this Agreement, or shall have become materially
inaccurate as of a date subsequent to the date of this Agreement, such that the
condition set forth in Section 5.1(a) would not be satisfied; or (ii) any of the
covenants of the Seller contained in this Agreement shall have been materially
breached such that the condition set forth in Section 5.1(a) would not be
satisfied; provided, however, that if an inaccuracy in any of the
representations and warranties of the Seller as of a date subsequent to the date
of this Agreement or a breach of a covenant by the Seller is curable by the
Seller through the use of reasonable efforts within 30 days after the Purchaser
notifies the Seller in writing of the existence of such inaccuracy or breach
(the “Seller Cure Period”), then the Purchaser may not terminate this Agreement
under this Section 6.1(d) as a result of such inaccuracy or breach prior to the
expiration of the Seller Cure Period, provided the Seller, during the Seller
Cure Period, continues to exercise reasonable efforts to cure such inaccuracy or
breach (it being understood that the Purchaser may not terminate this Agreement
pursuant to this Section 6.1(d) with respect to such inaccuracy or breach if
such inaccuracy or breach is cured prior to the expiration of the Seller Cure
Period); or

 



Confidential InformationPage 21 of 39 

 

 

(d)               by the Seller if: (i) any of the Purchaser’s representations
and warranties contained in this Agreement shall be materially inaccurate as of
the date of this Agreement, or shall have become materially inaccurate as of a
date subsequent to the date of this Agreement, such that the condition set forth
in Section 5.2(a) would not be satisfied; or (ii) if any of the Purchaser’s
covenants contained in this Agreement shall have been materially breached such
that the condition set forth in Section 5.2(a) would not be satisfied; provided,
however, that if an inaccuracy in any of the Purchaser’s representations and
warranties as of a date subsequent to the date of this Agreement or a breach of
a covenant by the Purchaser is curable by the Purchaser through the use of
reasonable efforts within 30 days after the Seller notifies the Purchaser in
writing of the existence of such inaccuracy or breach (the “Purchaser Cure
Period”), then the Seller may not terminate this Agreement under this Section
6.1(e) as a result of such inaccuracy or breach prior to the expiration of the
Purchaser Cure Period, provided the Purchaser, during the Purchaser Cure Period,
continues to exercise reasonable efforts to cure such inaccuracy or breach (it
being understood that the Seller may not terminate this Agreement pursuant to
this Section 6.1(e) with respect to such inaccuracy or breach if such inaccuracy
or breach is cured prior to the expiration of the Purchaser Cure Period).

 

6.2         Termination Procedures. If the Purchaser wishes to terminate this
Agreement pursuant to Section 6.1(b) or Section 6.1(c), the Purchaser shall
deliver to the Seller a written notice stating that the Purchaser is terminating
this Agreement and setting forth a brief description of the basis on which the
Purchaser is terminating this Agreement. If the Seller wishes to terminate this
Agreement pursuant to Section 6.1(b) or Section 6.1(d), the Seller shall deliver
to the Purchaser a written notice stating that the Seller is terminating this
Agreement and setting forth a brief description of the basis on which the Seller
is terminating this Agreement.

 

6.3         Effect of Termination. If this Agreement is terminated pursuant to
Section 6.1, all further liability or obligations of the parties under this
Agreement shall terminate; provided, however, that: (a) neither the Seller nor
the Purchaser shall be relieved of any obligation or liability arising from any
prior breach by such party of any provision of this Agreement; and (b) the
parties shall, in all events, remain bound by and continue to be subject to the
provisions set forth in this Section 6.3 and Section 9.

 

7.           Indemnification, Etc.

 

7.1         Survival of Representations, Etc. Except for Fundamental
Representations, which shall survive indefinitely and without time limit, the
representations and warranties made by the parties in this Agreement (including
the representations and warranties set forth in the Seller Closing Certificate
and the Purchaser Closing Certificate) shall survive the Closing until 11:59
p.m. Texas time on the date that is twelve (12) months following the Closing
Date (the “Representation Survival Time”) and shall thereafter terminate;
provided, however, that if, at any time prior to the Representation Survival
Time, a party delivers to the other party a written notice asserting a claim for
a breach of such representations and warranties, then the claim asserted in such
notice shall survive the Representation Survival Time until such time as such
claim is fully and finally resolved.

 



Confidential InformationPage 22 of 39 

 

 

7.2          Indemnification By Seller. Subject to the other terms and
conditions of this Article VII, Seller shall indemnify and defend the Purchaser
and its Affiliates and their respective Representatives (collectively, the
“Purchaser Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Damages
incurred or sustained by, or imposed upon, the Indemnitees based upon, arising
out of, with respect to or by reason of:

 

(a)                any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
Seller pursuant to this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date);

 

(b)                any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of Seller pursuant to this Agreement;

 

(c)                any Excluded Asset or any Excluded Liability;

 

(d)                any Third-Party Claim based upon, resulting from or arising
out of the business, operations, properties, assets or obligations of Seller or
any of its Affiliates (other than the Transferred Assets or Assumed Liabilities)
conducted, existing or arising on or prior to the Closing Date; or

 

(e)                any Matter set forth on Schedule 7.2 of the Seller Disclosure
Schedule.

 

7.3          Indemnification by Purchaser. Subject to the other terms and
conditions of this Article VII, Purchaser shall indemnify and defend the Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Damages
incurred or sustained by, or imposed upon, the Indemnitees based upon, arising
out of, with respect to or by reason of:

 

(a)                any inaccuracy in or breach of any of the representations or
warranties of Purchaser contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
Purchaser pursuant to this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date);

 

(b)                any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Purchaser pursuant to this Agreement, the MOU, the
other Transaction Documents or any certificate or instrument delivered by or on
behalf of Purchaser pursuant to this Agreement; or

 

(c)                any Assumed Liability.

 



Confidential InformationPage 23 of 39 

 

 

7.4          Limitations.

 

(a)                An Indemnifying Party shall not be required to make any
indemnification payment pursuant to Section 7.2 until such time as the total
amount of all Damages that have been suffered or incurred by any one or more of
the Indemnitees, or to which any one or more of the Indemnitees has or have
otherwise become subject, exceeds $50,000 in the aggregate. If the total amount
of such Damages exceeds $50,000 in the aggregate, then the Indemnitees shall be
entitled to be indemnified against and compensated and reimbursed for the entire
amount of such Damages, and not merely the portion of such Damages exceeding
$50,000; provided, however, that an Indemnifying Party shall not be liable to
any Indemnitee for any lost profits, diminution of value, special, exemplary,
punitive, incidental or consequential damages, or damages calculated as a
multiple of company revenue, profits or similar metrics.

 

(b)               Except for claims for indemnification pursuant to Section
7.2(e), an Indemnifying Party’s indemnification obligations under this Article
VII shall not exceed an amount equal to $400,000 (four hundred thousand
dollars).

 

7.5          Indemnification Procedure; Defense of Third-Party Claims.

 

(a)               Whenever any Damages shall be asserted against or incurred by
any Indemnitee, such Indemnitee (or, if not a party, the party that is related
to such Indemnitee) (the “Indemnified Party”), shall give written notice thereof
(an “Indemnification Claim”) to the Indemnifying Party. The Indemnified Party
shall furnish to the Indemnifying Party in reasonable detail such information as
the Indemnified Party may have with respect to the Indemnification Claim
(including in any case copies of any summons, complaint or other pleading that
may have been served on it and any written claim, demand, invoice, billing or
other document evidencing or asserting the same). The failure to give such
notice shall not relieve the Indemnifying Party of any of its indemnification
obligations under this Agreement unless (and then only to the extent that) such
failure materially and adversely affects the ability of the Indemnifying Party
to defend against the Indemnification Claim.

 

(b)               If the Indemnification Claim is based on a claim of a Person
that is not a party to this Agreement, the Indemnifying Party shall be entitled,
but not obligated, to undertake the defense of such Indemnification Claim, with
counsel of its own choice (such counsel being subject to written approval by the
Indemnified Party, which approval shall not be unreasonably withheld or
delayed), with the Indemnifying Party having the right to control the defense
and settlement of such Indemnification Claim; provided, however, that (i) the
Indemnifying Party shall use commercially reasonable efforts in its defense of
any such Indemnification Claim; (ii) each Indemnified Party shall have the right
to participate in the defense of such matter with counsel of its own choice, but
not to determine or conduct any negotiation of settlement, adjustment or
compromise with respect to any such Indemnification Claim, and the fees and
expenses of such counsel shall be at the expense of the Indemnified Party; and
(iii) the Indemnified Party shall approve in writing (such approval not to be
unreasonably withheld or delayed) any settlement or compromise, or any consent
to the entry of any judgment with respect to the Indemnification Claim. To the
extent requested by the Indemnifying Party, each Indemnified Party agrees to
reasonably cooperate with the Indemnifying Party and its counsel in connection
with the Indemnification Claim, provided that the Indemnifying Party shall
reimburse the Indemnified Party for any direct out-of-pocket expenses and direct
internal labor expenses, at Purchaser’s cost, in each case associated with such
cooperation. Each Indemnified Party and the Indemnifying Party shall use
reasonable efforts to keep the other party informed at all times as to the
status of its efforts with respect to any Indemnification Claim covered hereby
and to consult with the other party concerning its efforts. In the event that
the Indemnifying Party does not undertake the defense of any Indemnification
Claim, (i) each Indemnified Party shall have the right to participate in the
defense of such matter with counsel of its own choice and the fees and expenses
of such counsel shall be at the expense of such Indemnified Party and (ii)
Indemnifying Party shall have the right to approve in writing (such approval not
to be unreasonably withheld or delayed) any settlement or compromise, or any
consent to the entry of any judgment with respect to the Indemnification Claim.

 



Confidential InformationPage 24 of 39 

 

 

8.           Employee Matters.

 

8.1          Responsibility for Employment Liabilities and Claims. The Seller
shall be fully responsible for any and all Liabilities and Claims arising out of
or relating to: (a) the Seller’s employment or termination of employment of any
Seller Employee, and (b) the Seller Plans (collectively, the “Retained
Employment Liabilities”). Retained Employment Liabilities also shall include any
Liabilities and Claims relating to change in control agreements, severance
payments, 280G payments and excise Taxes, sale bonuses and other retention
arrangements established by the Seller regardless of whether such Liabilities
and Claims arise before, on or after the Closing Date.

 

8.2          401(k) Plan. Effective as of the Closing Date, the Seller shall
permit each Proposed Employee who timely accepts an offer of employment extended
to such individual by Purchaser or a Purchaser Affiliate in connection with the
Transactions (each a “Hired Employee”) to: (a) elect a distribution of his or
her account balance in the Seller 401(k) Plan, pursuant to the provisions
thereof, or (b) elect to retain his/her account balance in the Seller 401(k)
Plan.

 

8.3          Workers Compensation. Responsibility for workers compensation
Claims of Seller Employees arising out of conditions having a date of injury
(or, in the case of a Claim relating to occupational illness or disease, the
last significant exposure) prior to or on the Closing Date shall remain with the
Seller. The Purchaser shall have responsibility for workers compensation Claims
of former Seller Employees hired by Purchaser arising out of conditions having a
date of injury (or, in the case of a claim relating to occupational illness or
disease, the last significant exposure) after the Closing Date.

 

8.4          Prior Contracts. As of the Closing, the Seller shall terminate,
waive and release its rights under any covenants regarding noncompetition,
non-solicitation, conflicting obligations and other similar rights under any
Contracts with Seller Employees hired by Purchaser solely to the extent
necessary to allow the Purchaser to operate the PPSA Business post-Closing.

 



Confidential InformationPage 25 of 39 

 

 

9.           Miscellaneous Provisions.

 

9.1          Further Actions. From and after the Closing Date, the Seller shall
cooperate with the Purchaser and the Purchaser’s Representatives and shall
execute and deliver such documents and take such other actions as the Purchaser
may reasonably request, for the purpose of evidencing the Transactions and
putting the Purchaser in possession and control of all of the Transferred
Assets. To the extent that the Seller has been unable to obtain any Consent that
the Purchaser reasonably deems necessary to be obtained for the transfer to the
Purchaser of any of the Transferred Assets by the Closing Date, the Seller shall
use its reasonable efforts to obtain such Consent as promptly as practicable
thereafter. Until such Consent is obtained, the Seller shall cooperate, and
shall use its reasonable efforts to cause its Representatives to cooperate, with
the Purchaser in any lawful arrangement designed to provide the Purchaser with
the benefits of such Transferred Assets at no cost to the Purchaser in excess of
the cost the Purchaser would have incurred (without modification to the terms of
the Contract) if the Consent had been obtained. The Seller hereby irrevocably
nominates, constitutes and appoints the Purchaser as the true and lawful
attorney-in-fact of the Seller, solely with respect to the transfer of the
Transferred Assets to Purchaser, (with full power of substitution) effective as
of the Closing Date, and hereby authorizes the Purchaser, solely with respect to
the transfer of the Transferred Assets to Purchaser, in the name of and on
behalf of the Seller, to execute, deliver, acknowledge, certify, file and record
any document, to institute and prosecute any Proceeding and to take any other
action (on or at any time after the Closing Date) that the Purchaser may deem
reasonably appropriate for the purpose of: (a) collecting, asserting, enforcing
or perfecting any Claim, right or interest of any kind that is included in or
relates to any of the Transferred Assets; (b) defending or compromising any
Claim or Proceeding relating to any of the Transferred Assets; or (c) otherwise
carrying out or facilitating any of the Transactions, provided, however, that
Purchaser shall provide Seller with written notice of any such action within the
period that is five (5) business days prior to taking such action. The power of
attorney referred to in the preceding sentence is and shall be coupled with an
interest and shall be irrevocable and shall survive the dissolution or
insolvency of the Seller.

 

9.2          Continuing Access to Information. Following the Closing, the Seller
shall make its Representatives reasonably available to the Purchaser at
reasonable times to answer questions related to the Transferred Assets and the
PPSA Business as conducted pre-Closing by the Seller.

 

9.3          Publicity. The Seller and the Purchaser shall ensure that, on and
at all times during the Pre-Closing Period and after the Closing Date: (a) no
press release, public statement or other publicity concerning any of the
Transactions is issued or otherwise disseminated by or on behalf of the other
party or any of the Representatives of the other party without the other party’s
prior written consent (such consent not to be unreasonably withheld or delayed);
(b) the Seller and the Seller’s Representatives or the Purchaser and the
Purchaser’s Representatives, as applicable, continue to keep the terms of this
Agreement and the other Transactional Agreements strictly confidential;
provided, however, that the existence and terms of this Agreement and the other
Transactional Agreements may be disclosed to the extent required by law; and (c)
the Seller and the Representatives of the Seller or the Purchaser and the
Purchaser’s Representatives, as applicable, keep strictly confidential, and do
not use or disclose to any other Person, any non-public document or other
information that relates to the Agreement, the Transactions or Transferred
Assets. During the Pre-Closing Period, except as expressly contemplated by this
Agreement, each party will use all reasonable efforts to consult with the other
party prior to issuing any press release or making any public statement
regarding this Agreement or the Transactions, subject in all cases to Seller’s
compliance with its obligations as a publicly traded company and the rules or
regulations of any securities exchange on which the securities of Seller are
listed or traded.

 



Confidential InformationPage 26 of 39 

 

 

 

9.4              Fees and Expenses. The parties shall each bear and pay their
own fees, costs and expenses that have been incurred or that are in the future
incurred in connection with: (i) the negotiation, preparation and review of this
Agreement (including the Seller Disclosure Schedule and the Purchaser Disclosure
Schedule), the other Transactional Agreements and all bills of sale,
assignments, certificates and other instruments and documents delivered or to be
delivered in connection with the Transactions; (ii) the preparation and
submission of any filing or notice required to be made or given in connection
with any of the Transactions, and the obtaining of any Consent required to be
obtained in connection with any of the Transactions; and (iii) the consummation
and performance of the Transactions.

 

9.5              Attorneys’ Fees. If any Proceeding relating to this Agreement
or the enforcement of any provision of this Agreement is brought against any
party to this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

 

9.6              Notices. Any notice or other communication required or
permitted to be delivered to any party under this Agreement shall be in writing
and shall be deemed properly delivered, given and received: (a) when delivered
by hand; or (b) the third business day after sent by registered mail or by
courier or express delivery service, in any case to the address set forth
beneath the name of such party below (or to such other address as such party
shall have specified in a written notice given to the other parties hereto):

 

If to Purchaser:

 

CE+T Energy Solutions, Inc.
300 Shawnee North Drive
Suite 700
Suwanee, GA 30024
Attention: Mario Barbaresso

 

with a copy delivered by email to m.barbaresso@cet-power.com

 

If to the Seller:

 

Ideal Power Inc.
4120 Freidrich Lane, Suite 100
Austin, TX 78744
Attention: Timothy Burns

 

with a copy delivered by email to tim.burns@idealpower.com and
lon.bell@idealpower.com

 



Confidential InformationPage 27 of 39 

 

 

9.7              Headings. The bold-faced headings contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

9.8              Counterparts and Exchanges by Electronic Transmission. This
Agreement may be executed in separate counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission shall be sufficient to bind the parties to
the terms and conditions of this Agreement.

 

9.9              Governing Law; Venue.

 

(a)               This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Delaware (without
giving effect to principles of conflicts of laws).

 

(b)               Except as otherwise provided in in Section 9.9(c), any
Proceeding relating to this Agreement or the enforcement of any provision of
this Agreement (including a Proceeding based upon intentional misrepresentation,
willful misconduct or fraud) may be brought or otherwise commenced in any state
or federal court located in the State of Delaware. Each party to this Agreement:
(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in the State of Delaware (and each appellate
court located in the State of Delaware) in connection with any such Proceeding;
(ii) agrees that each state and federal court located in the State of Delaware
shall be deemed to be a convenient forum; and (iii) agrees not to assert (by way
of motion, as a defense or otherwise), in any such Proceeding commenced in any
state or federal court located in the State of Delaware, any claim that such
party is not subject personally to the jurisdiction of such court, that such
Proceeding has been brought in an inconvenient forum, that the venue of such
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.

 

9.10          Successors and Assigns; Parties in Interest.

 

(a)               This Agreement shall be binding upon the Seller and its
successors and assigns (if any) and the Purchaser and its successors and assigns
(if any). This Agreement shall inure to the benefit of the Seller, the
Purchaser, the other Indemnitees, and the respective successors and assigns (if
any) of the foregoing.

 

(b)               Neither the Seller nor the Purchaser shall be permitted to
assign any of its rights or delegate any of its obligations under this Agreement
without the other party’s prior written consent.

 

(c)               None of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties to this
Agreement and the Indemnitees and their respective successors and assigns (if
any).

 

9.11          Waiver. No failure on the part of any Person to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Person in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No Person shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Person; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

 



Confidential InformationPage 28 of 39 

 

 

9.12          Amendments. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller.

 

9.13          Severability. In the event that any provision of this Agreement,
or the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.

 

9.14          Entire Agreement. The Transactional Agreements set forth the
entire understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof, including, without limitation
that certain Letter of Intent entered into by the Purchaser and the Seller on or
about June 27, 2019.

 

9.15          Disclosure Schedules. The Seller Disclosure Schedule and the
Purchaser Disclosure Schedule shall each be arranged in separate parts
corresponding to the numbered and lettered sections contained herein permitting
such disclosure, and the information disclosed in any numbered or lettered part
shall be deemed to relate to and to qualify only the particular representation
or warranty set forth in the corresponding numbered or lettered section herein
permitting such disclosure.

 

9.16          Construction.

 

(a)               For purposes of this Agreement, whenever the context requires:
the singular number shall include the plural, and vice versa; the masculine
gender shall include the feminine and neuter genders; the feminine gender shall
include the masculine and neuter genders; and the neuter gender shall include
the masculine and feminine genders.

 

(b)               The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

 

(c)               As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

(d)               Except as otherwise indicated, all references in this
Agreement to “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of this Agreement and Schedules and Exhibits to this Agreement.

 

[Remainder of page intentionally left blank]

 



Confidential InformationPage 29 of 39 

 

 

The parties to this Agreement have caused this Agreement to be executed and
delivered as of the date first written above.

 

    CE+T ENERGY SOLUTIONS, INC.     a Delaware corporation           By: /s/
Mario Barbaresso     Name: Mario Barbaresso     Title: CEO / President          
IDEAL POWER INC.     a Delaware corporation           By: /s/ Lon E. Bell    
Name: Lon E. Bell     Title: CEO / President

  



Confidential InformationPage 30 of 39 

 

 

Confidential 

Exhibit A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

Affiliate. “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including, without limitation, any general
partner, managing member, officer, director or trustee of such Person, or any
venture capital fund or registered investment company now or hereafter existing
that is controlled by one or more general partners, managing members or
investment advisers of, or shares the same management company or investment
adviser with, such Person.

 

Agreement. “Agreement” means the Asset Purchase Agreement to which this Exhibit
A is attached (including the Seller Disclosure Schedule and the Purchaser
Disclosure Schedule), as it may be amended from time to time.

 

Business of the Purchaser. “Business of the Purchaser” means the business of the
Purchaser as now being conducted and as presently proposed to be conducted.

 

Charter Documents. “Charter Documents” means with respect to any particular
entity, the certificate of incorporation and bylaws or equivalent governing
documents, including all amendments thereto.

 

Claim. “Claim” means and includes all past, present and future disputes, claims,
controversies, demands, rights, obligations, liabilities, actions and causes of
action of every kind and nature, including: (a) any unknown, unsuspected or
undisclosed claim; and (b) any claim, right or cause of action based upon any
breach of any Contract.

 

Click-Though IP. “Click-Through IP” means Intellectual Property licensed to the
Seller comprising widely-available commercial software products and services
that are licensed on a “software-as-a-service” or web-based basis pursuant to a
non-exclusive, internal-use license and are generally available on standard
terms for less than $5,000.

 

Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

Consent. “Consent” means any approval, consent, ratification, permission, waiver
or authorization (including any Governmental Authorization).

 

Contract. “Contract” means any written, oral, implied or other agreement,
contract, subcontract, lease, understanding, arrangement, instrument, note,
warranty, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature.

 

Damages. “Damages” means any and all liabilities, losses, damages, claims, costs
and expenses, interest, awards, judgments or penalties (including legal fees and
expenses, but in all cases, excluding lost profits, diminution of value,
special, exemplary, punitive, incidental or consequential damages, and damages
calculated as a multiple of company revenue, profits or similar metrics).

 



 

 

 

Encumbrance. “Encumbrance” means, other than Permitted Encumbrances, any lien,
pledge, hypothecation, charge, mortgage, security interest, encumbrance, equity,
trust, equitable interest, claim, preference, right of possession, lease,
tenancy, license, encroachment, covenant, infringement, interference, order,
proxy, option, right of first refusal, preemptive right, community property
interest, legend, defect, impediment, exception, reservation, limitation,
impairment, imperfection of title, condition or restriction of any nature
(including any restriction on the transfer of any asset, any restriction on the
receipt of any income derived from any asset, any restriction on the use of any
asset and any restriction on the possession, exercise or transfer of any other
attribute of ownership of any asset).

 

Entity. “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company (including any limited liability company or joint stock company),
firm or other enterprise, association, organization or entity.

 

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

ERISA Affiliate. “ERISA Affiliate” means any entity that, along with the Seller,
is a member of a group described in Section 414(b), (c), (m) or (o) of the Code.

 

Fundamental Representations. “Fundamental Representations” means the
representations and warranties set forth in Section 2.1 (Due Organization) and
Section 2.3 (Title to Assets).

 

GAAP. “GAAP” means generally accepted accounting principles in the United
States.

 

Governmental Authorization. “Governmental Authorization” means any: (a) permit,
license, certificate, franchise, permission, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.

 

Governmental Body. “Governmental Body” means any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

 

Indemnitees. “Indemnitees” means the Seller Indemnitees or the Purchaser
Indemnitees as the case may be.

 

Indemnifying Party. “Indemnifying Party” means Seller or Purchaser as the case
may be.

 

Intellectual Property. “Intellectual Property” means algorithms, apparatus,
databases, data collections, diagrams, formulae, system designs, hardware
(including hardware in native design file format) inventions (whether or not
patentable), know-how, logos, marks (including brand names, product names,
logos, and slogans), network configurations and architectures, methods and
processes (including manufacturing methods, sales methodologies and processes,
user operation manuals, training methods and similar methods and processes),
proprietary information, protocols, schematics, specifications, software,
software code (in any form, including source code and executable or object
code), subroutines, techniques, user interfaces, URLs, web sites, works of
authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
instruction manuals, laboratory notebooks, prototypes, samples, studies and
summaries).

 



 

 

 

Intellectual Property Rights. “Intellectual Property Rights” means all rights of
the following types, which may exist or be created under the laws of any
jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and moral rights; (b)
trademark and trade name rights and similar rights; (c) trade secret rights; (d)
patent and industrial property rights; (e) other proprietary rights in
Intellectual Property; and (f) rights in or relating to registrations, renewals,
extensions, combinations, divisions, and reissues of, and applications for, any
of the rights referred to in clauses “(a)” through “(e)” above.

 

Knowledge. The partiers are deemed to have “Knowledge” of a particular fact or
other matter if: (a) in the case of the Seller, if Lon Bell or Timothy Burns is
actually aware of such fact or other matter; or (b) in the case of Purchaser, if
Mario Barbaresso is actually aware of such fact or other matter.

 

Legal Requirement. “Legal Requirement” means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

 

Liability. “Liability” means any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.

 

Material Adverse Effect. A violation or other matter will be deemed to have a
“Material Adverse Effect” on the Seller or the Purchaser (and a “Material
Adverse Effect” will be deemed to have occurred) if such violation or other
matter (considered together with all other matters that would constitute
exceptions to the representations and warranties set forth in the Agreement but
for the presence of “Material Adverse Effect” or other materiality
qualifications, or any similar qualifications, in such representations and
warranties) would, or would reasonably be expected to, have a material adverse
effect on, in the case of the Seller, the financial condition, results of
operations, assets or properties of the PPSA Business for any reason, including
as a result of the transactions contemplated by this Agreement, other than those
resulting from industry-wide conditions or general economic conditions affecting
the industry in which the Business is conducted, or, in the case of the
Purchaser, the financial condition, results of operations, assets or properties
of the Business of the Purchaser for any reason, including as a result of the
transactions contemplated by this Agreement, other than those resulting from
industry-wide conditions or general economic conditions affecting the industry
in which the Business of the Purchaser is conducted or the ability of the
Purchaser to consummate the Transactions on a timely basis.

 



 

 

 

Matter. “Matter” means the matter set forth on Schedule 7.2 of the Seller
Disclosure Schedule.

 

MOU. “MOU” means that certain Memorandum of Understanding by and between Seller
and the Purchaser (as defined therein) effective as of July 22, 2019, as amended
August 30, 2019 and September 9, 2019.

 

Open Source License. “Open Source License” means (a) any so-called “open
source,” “copyleft,” “freeware,” or “general public” license (including the GNU
General Public License (GPL), GNU Lesser General Public License (LGPL), the GNU
Affero General Public License, Mozilla Public License (MPL), BSD licenses, the
Artistic License (e.g., PERL), the Netscape Public License, the Sun Community
Source License (SCSL) the Sun Industry Standards License (SISL), QT Free Edition
License, IBM Public License, Bitkeeper, and the Apache License); (b) any license
that is substantially similar to those listed at
http://www.opensource.org/licenses/; and (c) any license that (i) requires the
licensor to permit reverse-engineering of the licensed technology (such as
software) or other technology incorporated into, derived from, or distributed
with such licensed technology or (ii) requires the licensed technology or other
technology incorporated into, derived from, or distributed with such licensed
technology (A) be distributed in source code form, (B) be licensed for the
purpose of making modifications or derivative works, (C) be distributed at no
charge, or (D) be distributed with certain notices or licenses (e.g., copyright
notices or warranty disclaimers).

 

PPSA Business. Means the Power Conversion Systems Business, which is the
division of Ideal Power focused on the design, marketing and sale of electrical
power conversion products utilizing a proprietary technology called Power
Packing Switching Architecture™, or PPSA™. The PPSA Business does not include
the B-Tran division, business or assets.

 

Permitted Encumbrance. “Permitted Encumbrance” means (a) statutory liens for
taxes, assessments and other governmental charges that are not yet due and
payable or that are being contested in good faith by appropriate proceedings, or
that are otherwise not material; (b) statutory liens to secure obligations to
landlords, lessors or renters under leases or rental agreements; (c) deposits or
pledges made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or similar programs mandated by applicable laws; (e)
statutory liens in favor of carriers, warehousemen, mechanics and materialmen,
to secure claims for labor, materials or supplies and other like Encumbrances
arising in the ordinary course of business; (f) any Encumbrances that may exist
pursuant to any non-exclusive license to Company customers entered into in the
ordinary course of business; (g) restrictions on transfer of securities imposed
by applicable securities laws; and (h) any Encumbrances satisfied in full and
discharged as of the Closing.

 

Person. “Person” means any individual, Entity or Governmental Body.

 

Plan. “Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA, as well as each employment, salary, bonus, consulting, compensation,
deferred compensation, incentive compensation, stock purchase, equity, severance
pay, termination pay, hospitalization, medical, insurance, supplemental
unemployment benefits, profit-sharing, pension, retirement, welfare, fringe
benefit or other employee benefits plan, program or agreement, whether written
or unwritten and whether funded or unfunded.

 



 

 

 

Pre-Closing Period. “Pre-Closing Period” means the period from the date of the
Agreement through the earlier of the termination of this Agreement pursuant to
Section 6 or the Closing.

 

Predecessor. “Predecessor” means with respect to any entity, any Entity that has
been merged with or into, that has transferred material assets or Liabilities
outside the ordinary course of business to or that is otherwise a predecessor
to, such entity.

 

Proceeding. “Proceeding” means any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.

 

Purchaser Disclosure Schedule. “Purchaser Disclosure Schedule” means the
schedule (dated as of the date of the Agreement) delivered to the Seller on
behalf of the Purchaser and prepared in accordance with Section 9.15 of the
Agreement.

 

Purchaser IP. “Purchaser IP” means all Intellectual Property Rights embodied in,
relating to, or necessary to the Purchaser in the conduct of the Business of the
Purchaser.

 

Registered IP. “Registered IP” means all Intellectual Property Rights that are
registered or filed with or by any Governmental Body, including all patents,
registered copyrights, registered mask works and registered trademarks and all
applications for any of the foregoing.

 

Representatives. “Representatives” means officers, directors, employees, agents,
attorneys, accountants, advisors and other representatives.

 

Seller Contract. “Seller Contract” means any Contract: (a) to which the Seller
is a party; (b) by which the Seller or any of its assets is or may become bound
or under which the Seller has, or may become subject to, any obligation; or (c)
under which the Seller has or may acquire any right or interest.

 

Seller Disclosure Schedule. “Seller Disclosure Schedule” means the schedule
(dated as of the date of the Agreement) delivered to the Purchaser on behalf of
the Seller and prepared in accordance with Section 9.15 of the Agreement.

 

Seller Employee. “Seller Employee” means any Person who is or was an employee,
director, consultant or independent contractor of or to the Seller (or any of
its Predecessors) or becomes an employee, director, consultant or independent
contractor of or to the Seller at any time during the Pre-Closing Period.

 

Seller IP. “Seller IP” means all Intellectual Property Rights owned or purported
to be owned by Seller and embodied in, relating to, or necessary to develop,
make, modify, use, market, distribute, import, export or sell any Seller Product
or any unique or specific method of manufacturing or using any Seller Product
relating to the PPSA Business.

 



 

 

 

Seller IP Contract. “Seller IP Contract” means any Contract to which the Seller
is or was a party or by which the Seller is or was bound, that contains any
assignment or license of, or any covenant not to assert or enforce, any Seller
IP.

 

Seller Plan. “Seller Plan” means each Plan that is or has been sponsored,
maintained, contributed to or required to be contributed to by the Seller or any
ERISA Affiliate for the benefit of any Seller Employees or with respect to which
the Seller may have any liability.

 

Seller Product. “Seller Product” means each product designed, developed,
manufactured, marketed, sold, delivered, made available, maintained or supported
by the Seller in the conduct of the PPSA Business.

 

Seller Registered IP. “Seller Registered IP” means all Seller IP that is
registered or filed with or by any Governmental Body, including all patents,
registered copyrights, registered mask works and registered trademarks and all
applications for any of the foregoing.

 

Seller Software. “Seller Software” means any software (whether or not developed
or owned by Seller) incorporated into or used directly in the design,
development, manufacture, maintenance or support of any Seller Product.

 

Tax. “Tax” means any tax (including any income tax, franchise tax, service tax,
capital gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, withholding tax or payroll tax), levy, assessment, tariff, duty (including
any customs duty), deficiency or fee, and any related charge or amount
(including any fine, addition, penalty or interest), imposed, assessed or
collected by or under the authority of any Governmental Body or any liability or
obligation to with respect to the foregoing by virtue of any Contract or
otherwise.

 

Tax Return. “Tax Return” means any return (including any information return),
report, statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

Transactional Agreements. “Transactional Agreements” means: (a) this Agreement;
(b) the Assumption Agreement; (c) the Bill of Sale; and (d) all other bills of
sale, assignments and other agreements delivered or to be delivered in
connection with the Transactions.

 

Transactions. “Transactions” means: (a) the execution and delivery of the
respective Transactional Agreements; and (b) all of the transactions
contemplated by the respective Transactional Agreements, including, but not
limited to: (i) the sale of the Transferred Assets by the Seller to the
Purchaser in accordance with the Agreement; (ii) the assumption of the Assumed
Liabilities by the Purchaser in accordance with the Agreement and the Assumption
Agreement; (iii) the issuance of the Shares; and (iv) the performance by the
Seller and the Purchaser of their respective obligations under the Transactional
Agreements, and the exercise by the Seller and the Purchaser of their respective
rights under the Transactional Agreements.

 



 

 

 

Confidential

Exhibit B

 

FORM OF BILL OF SALE AND ASSIGNMENT AGREEMENT

 



 

 

 

Confidential

 

Exhibit C

 

FORM OF SUBLEASE AGREEMENT

 



 

 

  

Confidential

 

Exhibits

 

Exhibit A  Certain Definitions Exhibit B  Form of Bill of Sale and Assignment
Agreement Exhibit C  Form of Sublease Agreement      Schedules      Schedule
1.1(a) -  Certain Intellectual Property (Patents) Schedule 1.1(b) -  Certain
Intellectual Property (Trademarks) Schedule 1.1(c) -  Certain Inventory Schedule
1.1(d) -  Certain Equipment Schedule 1.1(e) -  Certain Fixed Assets Schedule
1.1(f) -  Contractual Rights Schedule 1.1(g) -  Certain Governmental
Authorizations and Certifications from Standards Bodies Schedule 1.1(i) - 
Certain Books Schedule 1.1(z) -  Excluded Assets Schedule 1.2(b)(i)  Certain
Facilities Schedule 1.3(a)(i) -  Seller Wire Instructions Schedule 1.4(b) - 
Assumed Liabilities Schedule 1.5 -  Allocation



 

